UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010. OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 0-24611 CFS Bancorp, Inc. (Exact name of registrant as specified in its charter) Indiana 35-2042093 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 707 Ridge Road, Munster, Indiana (Address of principal executive offices) (Zip code) (219) 836-5500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES RNO £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES £NO £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES £NO R The Registrant had 10,851,724 shares of Common Stock outstanding as of October 27, 2010. CFS BANCORP, INC. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Condition 3 Condensed Consolidated Statements of Income (Loss) 4 Condensed Consolidated Statements of Changes in Shareholders’ Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 49 Item 4. Controls and Procedures 51 PART II - OTHER INFORMATION Item 1. Legal Proceedings 51 Item 1A. Risk Factors 51 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 53 Item 3. Defaults Upon Senior Securities 53 Item 4. (Removed and Reserved) 53 Item 5. Other Information 53 Item 6. Exhibits 53 Signature Page 54 Certifications of Principal Executive Officer and Principal Financial Officer 55 Exhibit 31.1 Exhibit 31.2 Exhibit 32.0 2 table of contents CFS BANCORP, INC. Condensed Consolidated Statements of Condition (Dollars in thousands) September 30, 2010 December 31, 2009 ASSETS (Unaudited) Cash and amounts due from depository institutions $ $ Interest bearing deposits Cash and cash equivalents Investment securities available-for-sale, at fair value Investment securities held-to-maturity, at cost Investment in Federal Home Loan Bank stock, at cost Loans receivable, net of unearned fees Allowance for loan losses ) ) Net loans Loans held for sale ― Accrued interest receivable Other real estate owned Office properties and equipment Investment in bank-owned life insurance Net deferred tax assets Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits $ $ Borrowed funds Advance payments by borrowers for taxes and insurance Other liabilities Total liabilities Commitments and contingencies ― ― Shareholders’ equity: Preferred stock, $0.01 par value; 15,000,000 shares authorized ― ― Common stock, $0.01 par value; 85,000,000 shares authorized; 23,423,306 shares issued; 10,851,724 and 10,771,061 shares outstanding Additional paid-in capital Retained earnings Treasury stock, at cost; 12,571,582 and 12,652,245 shares ) ) Accumulated other comprehensive loss, net of tax ) ) Total shareholders’ equity 113,880 110,373 Total liabilities and shareholders’ equity $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 3 table of contents CFS BANCORP, INC. Condensed Consolidated Statements of Income (Loss) (Unaudited) (Dollars in thousands, except share and per share data) Three Months Ended September 30, Nine Months Ended September 30, Interest income: Loans $ Investment securities Other 90 Total interest income Interest expense: Deposits Borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income (loss) after provision for loan losses ) Non-interest income: Service charges and other fees Card-based fees Commission income 40 56 Net gain on sale of investment securities ― Net gain (loss) on sale of other assets 2 ) 14 ) Income from bank-owned life insurance Other income Total non-interest income Non-interest expense: Compensation and employee benefits Net occupancy expense FDIC insurance premiums and OTS assessments Professional fees Furniture and equipment expense Data processing Marketing OREO related expense Loan collection expense Severance and early retirement expense 88 ― ― FDIC special insurance premium assessment ― ― ― Other general and administrative expenses Total non-interest expense Income (loss) before income taxes ) ) Income tax expense (benefit) ) ) Net income (loss) $ $ ) $ $ ) Per share data: Basic earnings (loss) per share $ $ ) $ $ ) Diluted earnings (loss) per share ) ) Cash dividends declared per share Weighted-average common and common share equivalents outstanding: Basic Diluted See accompanying notes to the unaudited condensed consolidated financial statements. 4 table of contents CFS BANCORP, INC. Condensed Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) (Dollars in thousands, except per share data) Common Stock Additional Paid-In Capital Retained Earnings Treasury Stock Unallocated Common Stock Held By ESOP Accum- ulated Other Compre-hensive Income (Loss) Total Balance at January 1, 2009 $ ) $ ) $ ) $ Net loss ― ― ) ― ― ― ) Other comprehensive loss: Change in unrealized depreciation on investment securities available-for-sale, net of reclassification and tax ― ) ) Total comprehensive loss ― ) Net purchases of Rabbi Trust shares ― ) ― ― ― Shares earned under ESOP ― ) ― ― ― Amortization of award under RRP ― 1 ― 1 Forfeiture of RRP award ― 18 ) ― ― 18 Unearned compensation restricted stock awards ― ) ― Dividends declared on common stock ($.03 per share) ― ― ) ― ― ― ) Balance at September 30, 2009 $ ) $
